Exhibit 10.4

[Execution]

AMENDED AND RESTATED

COLLATERAL ASSIGNMENT OF TRADEMARKS
(SECURITY AGREEMENT)

THIS AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF TRADEMARKS (SECURITY
AGREEMENT) (this “Agreement”), dated August 22, 2007, is made among LERNER NEW
YORK, INC., a Delaware corporation (“Pledgor”), with an office at 450 West
33rd Street, New York, New York 10001, in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, with an office at 1133 Avenue of
the Americas, New York, New York 10036, in its capacity as agent (in such
capacity, “Pledgee”), for the Lenders and Bank Product Providers (as defined in
the Loan Agreement).

W I T N E S S E T H:

WHEREAS, Pledgor has previously entered into the Collateral Assignment of
Trademarks (Security Agreement), dated as of November 27, 2002 (the “Existing
Security Agreement”), in order to further evidence Pledgor’s grant in favor of
Pledgee, of a security interest in the Trademarks (as defined herein) and the
goodwill and certain other assets with respect to the Trademarks, as further set
forth therein.

WHEREAS, Pledgee, Pledgor, Lernco, Inc. (“Lernco”) and Jasmine Company, Inc.
(“Jasmine” and together with Pledgor, and Lernco, collectively, “Borrowers”),
Guarantors, and the Persons from time to time party thereto as lenders
(“Lenders”), have amended and restated or are about to amend and restate the
existing financing arrangements of Pledgee, Lenders, Borrowers and Guarantors
pursuant to which Lenders (or Pledgee on behalf of Lenders) may make loans and
advances and provide other financial accommodations to Borrowers as set forth in
the Second Amended and Restated Loan and Security Agreement, dated as of the
date hereof, by and among Pledgee, Lenders, Borrowers and Guarantors (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”) and other agreements,
documents and instruments referred to therein or at any time executed and/or
delivered in connection therewith or related thereto, including, but not limited
to, this Guarantee (all of the foregoing, together with the Loan Agreement, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, being collectively referred to herein
as the “Financing Agreements”).

WHEREAS, Pledgor owns all right, title, and interest in and to, among other
things, all the trademarks, United States trademarks and trademark
registrations, and the trademark applications and tradenames, set forth on
Exhibit A hereto (the “Trademarks”); and

WHEREAS, in furtherance of the terms of the Financing Agreements and in
consideration of Agent and the Lenders entering into the Loan Agreement, Pledgor
and Pledgee wish to amend and restate the Existing Security Agreement.


--------------------------------------------------------------------------------


NOW THEREFORE, for valuable consideration received and to be received, and as
security for the full payment and performance of the Obligations (as defined in
the Loan Agreement) arising from the Loan Agreement, and to induce Pledgee and
the Lenders to make and continue to make loans and advances to the Borrowers
under the Loan Agreement, Pledgor and Pledgee hereby amend and restate the
Existing Security Agreement in its entirety as set forth in this Agreement and
Pledgor hereby grants to Pledgee, for itself and the ratable benefit of the
Lenders and Bank Product Providers, a security interest in:


(A)           THE TRADEMARKS;


(B)           ALL REGISTRATIONS OF THE TRADEMARKS IN ANY STATE OF THE UNITED
STATES AND ANY FOREIGN COUNTRIES AND LOCALITIES;


(C)           ALL TRADENAMES, TRADEMARKS AND TRADEMARK REGISTRATIONS HEREAFTER
ADOPTED OR ACQUIRED AND USED, INCLUDING, BUT NOT LIMITED TO, THOSE WHICH ARE
BASED UPON OR DERIVED FROM THE TRADEMARKS OR ANY VARIATIONS THEREOF (THE “FUTURE
TRADEMARKS”);


(D)           ALL EXTENSIONS, RENEWALS, AND CONTINUATIONS OF THE TRADEMARKS AND
FUTURE TRADEMARKS AND THE REGISTRATIONS REFERRED TO IN CLAUSE (B) ABOVE;


(E)           ALL RIGHTS TO SUE FOR PAST, PRESENT AND FUTURE INFRINGEMENTS OF
THE TRADEMARKS AND FUTURE TRADEMARKS;


(F)            ALL PACKAGING, LABELING, TRADE NAMES, SERVICE MARKS, LOGOS, AND
TRADE DRESS INCLUDING OR CONTAINING THE TRADEMARKS AND FUTURE TRADEMARKS, OR A
REPRESENTATION THEREOF, OR ANY VARIATION THEREOF;


(G)           ALL LICENSES AND OTHER AGREEMENTS UNDER WHICH PLEDGOR IS LICENSOR,
BUT ONLY TO THE EXTENT THAT THE GRANT OF A SECURITY INTEREST THEREIN WOULD NOT
BE PROHIBITED BY OR BE A BREACH OF TERMS THEREOF, AND ALL FEES, RENTS,
ROYALTIES, PROCEEDS OR MONIES THEREUNDER, RELATING TO THE TRADEMARKS AND FUTURE
TRADEMARKS AND THE USE THEREOF; AND


(H)           ALL GOODWILL OF PLEDGOR’S BUSINESS CONNECTED WITH, SYMBOLIZED BY
OR IN ANY WAY RELATED TO THE ITEMS SET FORTH IN CLAUSES (A) THROUGH (G) ABOVE.

All of the foregoing items set forth in clauses (a) through (h) are hereinafter
referred to collectively as the “Collateral.”

AND Pledgor hereby covenants with Pledgee as follows:

1.             Pledgor’s Obligations.  Pledgor agrees that, notwithstanding this
Agreement, it will perform and discharge and remain liable for all its
covenants, duties, and obligations arising in connection with the Collateral and
any licenses and agreements related thereto.  Pledgee shall have no obligation
or liability in connection with the Collateral or any licenses or agreements
relating thereto by reason of this Agreement or any payment received by Pledgee
or any Lender relating to the Collateral, nor shall Pledgee or any Lender be
required to perform any covenant, duty, or obligation of Pledgor arising in
connection with the Collateral or any license or

2


--------------------------------------------------------------------------------


agreement related thereto or to take any other action regarding the Collateral
or any such licenses or agreement.


2.             REPRESENTATIONS AND WARRANTIES.  PLEDGOR REPRESENTS AND WARRANTS
TO PLEDGEE THAT:


(A)           PLEDGOR IS THE OWNER OF THE COLLATERAL, AND NO ADVERSE CLAIMS HAVE
BEEN MADE WITH RESPECT TO ITS TITLE TO OR THE VALIDITY OF THE COLLATERAL;


(B)           THE TRADEMARKS ARE THE ONLY TRADEMARKS, TRADEMARK REGISTRATIONS,
TRADEMARK APPLICATIONS AND TRADE NAMES IN WHICH PLEDGOR HAS ALL RIGHT, TITLE AND
INTEREST;


(C)           NONE OF THE COLLATERAL IS SUBJECT TO ANY PRIOR MORTGAGE, PLEDGE,
LIEN, SECURITY INTEREST, LEASE, CHARGE, ENCUMBRANCE OR LICENSE (BY PLEDGOR AS
LICENSOR), EXCEPT FOR PLEDGEE’S INTERESTS GRANTED HEREUNDER AND UNDER THE
EXISTING SECURITY AGREEMENT; AND


(D)           WHEN THIS AGREEMENT IS FILED IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE (THE “TRADEMARK OFFICE”) AND THE PLEDGEE HAS TAKEN THE OTHER
ACTIONS CONTEMPLATED IN THIS AGREEMENT AND BY THE FINANCING AGREEMENTS, IF, AND
TO THE EXTENT THAT A SECURITY INTEREST MAY BE PERFECTED IN SUCH COLLATERAL UNDER
APPLICABLE LAW THIS AGREEMENT WILL CREATE A LEGAL AND VALID PERFECTED AND
CONTINUING LIEN ON AND SECURITY INTEREST IN THE COLLATERAL IN FAVOR OF PLEDGEE
(EXCEPT FOR ANY NON-U.S. TRADEMARKS), ENFORCEABLE AGAINST PLEDGOR AND ALL THIRD
PARTIES, SUBJECT TO NO OTHER PRIOR MORTGAGE, LIEN, CHARGE, ENCUMBRANCE, OR
SECURITY OR OTHER INTEREST.


3.             COVENANTS.  PLEDGOR WILL MAINTAIN THE COLLATERAL, DEFEND THE
COLLATERAL AGAINST THE CLAIMS OF ALL PERSONS, AND WILL MAINTAIN AND RENEW ALL
REGISTRATIONS OF THE COLLATERAL; NOTWITHSTANDING THE FOREGOING, PLEDGOR WILL NOT
BE REQUIRED TO MAINTAIN, RENEW OR DEFEND ANY COLLATERAL WHICH, IN PLEDGOR’S
REASONABLE JUDGMENT, NO LONGER HAS ANY MATERIAL ECONOMIC VALUE.  PLEDGOR WILL
MAINTAIN AT LEAST THE SAME STANDARDS OF QUALITY (WHICH PLEDGEE HAS REVIEWED) FOR
THE GOODS AND SERVICES IN CONNECTION WITH WHICH THE TRADEMARKS ARE USED AS
PLEDGOR MAINTAINED FOR SUCH GOODS AND SERVICES PRIOR TO ENTERING INTO THIS
AGREEMENT.  PLEDGEE SHALL HAVE THE RIGHT TO ENTER UPON PLEDGOR’S PREMISES AS
PROVIDED IN THE FINANCING AGREEMENTS TO MONITOR SUCH QUALITY STANDARDS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, AND SO LONG AS ANY TRADEMARK OR FUTURE
TRADEMARK, IN PLEDGOR’S REASONABLE JUDGMENT, HAS MATERIAL ECONOMIC VALUE,
PLEDGOR SHALL NOT PERMIT THE EXPIRATION, TERMINATION OR ABANDONMENT OF SUCH
TRADEMARK OR FUTURE TRADEMARK WITHOUT THE PRIOR WRITTEN CONSENT OF PLEDGEE.  IF,
BEFORE THE OBLIGATIONS HAVE BEEN SATISFIED IN FULL AND THE FINANCING AGREEMENTS
HAVE BEEN TERMINATED, PLEDGOR SHALL BE LICENSED TO USE ANY NEW TRADEMARK, OR
BECOME ENTITLED TO THE BENEFIT OF ANY TRADEMARK APPLICATION OR TRADEMARK
REGISTRATION, THE PROVISIONS OF SECTION 1 HEREOF SHALL AUTOMATICALLY APPLY
THERETO AND PLEDGOR SHALL GIVE PLEDGEE PROMPT NOTICE THEREOF IN WRITING.


4.             USE PRIOR TO DEFAULT.  EFFECTIVE UNTIL PLEDGEE’S EXERCISE OF ITS
RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT UNDER AND AS DEFINED IN THE
FINANCING AGREEMENTS (AN “EVENT OF DEFAULT”), PLEDGOR SHALL BE ENTITLED TO USE
THE COLLATERAL IN THE ORDINARY COURSE OF ITS BUSINESS, SUBJECT TO THE TERMS AND
COVENANTS OF THE FINANCING AGREEMENTS AND THIS AGREEMENT.


5.             REMEDIES UPON DEFAULT.  WHENEVER ANY EVENT OF DEFAULT SHALL OCCUR
AND BE CONTINUING, PLEDGEE SHALL HAVE ALL THE RIGHTS AND REMEDIES GRANTED TO IT
IN SUCH EVENT BY THE FINANCING AGREEMENTS, WHICH RIGHTS AND REMEDIES ARE
SPECIFICALLY INCORPORATED HEREIN BY

3


--------------------------------------------------------------------------------



REFERENCE AND MADE A PART HEREOF, AND ANY AND ALL RIGHTS AND REMEDIES OF LAW
AVAILABLE TO PLEDGEE.  PLEDGEE IN SUCH EVENT MAY COLLECT DIRECTLY ANY PAYMENTS
DUE TO PLEDGOR IN RESPECT OF THE COLLATERAL AND MAY SELL, LICENSE, LEASE,
ASSIGN, OR OTHERWISE DISPOSE OF THE COLLATERAL IN THE MANNER SET FORTH IN THE
FINANCING AGREEMENTS.  PLEDGOR AGREES THAT, IN THE EVENT OF ANY DISPOSITION OF
THE COLLATERAL UPON AND DURING THE CONTINUANCE OF ANY SUCH EVENT OF DEFAULT, IT
WILL DULY EXECUTE, ACKNOWLEDGE, AND DELIVER ALL DOCUMENTS NECESSARY OR ADVISABLE
TO RECORD TITLE TO THE COLLATERAL IN ANY TRANSFEREE OR TRANSFEREES THEREOF,
INCLUDING, WITHOUT LIMITATION, VALID, RECORDABLE ASSIGNMENTS OF THE TRADEMARKS
OR FUTURE TRADEMARKS.  IN THE EVENT PLEDGOR FAILS OR REFUSES TO EXECUTE AND
DELIVER SUCH DOCUMENTS, PLEDGOR HEREBY IRREVOCABLY APPOINTS PLEDGEE AS ITS
ATTORNEY-IN-FACT, WITH POWER OF SUBSTITUTION, TO EXECUTE, DELIVER, AND RECORD
ANY SUCH DOCUMENTS ON PLEDGOR’S BEHALF AS PROVIDED IN THE FINANCING AGREEMENTS. 
NOTWITHSTANDING ANY PROVISION HEREOF TO THE CONTRARY, DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, PLEDGOR MAY SELL ANY MERCHANDISE OR SERVICES BEARING THE
TRADEMARKS AND FUTURE TRADEMARKS IN THE ORDINARY COURSE OF ITS BUSINESS AND IN A
MANNER CONSISTENT WITH ITS PAST PRACTICES, UNTIL IT RECEIVES WRITTEN NOTICE FROM
PLEDGEE TO THE CONTRARY.  THE PRECEDING SENTENCE SHALL NOT LIMIT ANY RIGHT OR
REMEDY GRANTED TO PLEDGEE WITH RESPECT TO PLEDGOR’S INVENTORY UNDER THE
FINANCING AGREEMENTS OR ANY OTHER AGREEMENT NOW OR HEREINAFTER IN EFFECT.


6.             CUMULATIVE REMEDIES.  THE RIGHTS AND REMEDIES PROVIDED HEREIN ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES PROVIDED BY LAW. 
THE RIGHTS AND REMEDIES PROVIDED HEREIN ARE INTENDED TO BE IN ADDITION TO AND
NOT IN SUBSTITUTION OF THE RIGHTS AND REMEDIES PROVIDED BY THE FINANCING
AGREEMENTS OR ANY OTHER AGREEMENT OR INSTRUMENT DELIVERED IN CONNECTION
THEREWITH.


7.             AMENDMENTS AND WAIVERS.  THIS AGREEMENT MAY NOT BE MODIFIED,
SUPPLEMENTED, OR AMENDED, OR ANY OF ITS PROVISIONS WAIVED EXCEPT IN A WRITING
SIGNED BY PLEDGOR AND PLEDGEE.  PLEDGOR HEREBY AUTHORIZES PLEDGEE TO MODIFY THIS
AGREEMENT BY AMENDING EXHIBIT A HERETO TO INCLUDE ANY FUTURE TRADEMARKS.


8.             WAIVER OF RIGHTS.  NO COURSE OF DEALING BETWEEN THE PARTIES TO
THIS AGREEMENT OR ANY FAILURE OR DELAY ON THE PART OF ANY SUCH PARTY IN
EXERCISING ANY RIGHTS OR REMEDIES HEREUNDER SHALL OPERATE AS A WAIVER OF ANY
RIGHTS AND REMEDIES OF SUCH PARTY OR ANY OTHER PARTY, AND NO SINGLE OR PARTIAL
EXERCISE OF ANY RIGHTS OR REMEDIES BY ONE PARTY HEREUNDER SHALL OPERATE AS A
WAIVER OR PRECLUDE THE EXERCISE OF ANY OTHER RIGHTS AND REMEDIES OF SUCH PARTY
OR ANY OTHER PARTY.  NO WAIVER BY PLEDGEE OF ANY BREACH OR DEFAULT BY PLEDGOR
SHALL BE DEEMED A WAIVER OF ANY OTHER PREVIOUS BREACH OR DEFAULT OR OF ANY
BREACH OR DEFAULT OCCURRING THEREAFTER.


9.             ASSIGNMENT.  THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE
PARTIES HERETO; PROVIDED, HOWEVER, THAT NO INTEREST HEREIN OR IN OR TO THE
COLLATERAL MAY BE ASSIGNED BY PLEDGOR WITHOUT THE PRIOR WRITTEN CONSENT OF
PLEDGEE; AND, PROVIDED FURTHER, THAT PLEDGEE MAY ASSIGN THE RIGHTS AND BENEFITS
HEREOF TO ANY PARTY ACQUIRING ANY INTEREST IN THE OBLIGATIONS OR ANY PART
THEREOF.


10.           FUTURE ACTS.  UNTIL THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL,
PLEDGOR SHALL HAVE THE DUTY TO MAKE APPLICATIONS ON MATERIAL UNREGISTERED, BUT
REGISTRABLE AS TRADEMARKS, COLLATERAL OWNED BY PLEDGOR IN ANY LOCATION WHERE
PLEDGOR DOES BUSINESS, TO PROSECUTE SUCH APPLICATIONS DILIGENTLY, AND TO
PRESERVE AND MAINTAIN ALL RIGHTS IN THE MATERIAL TRADEMARKS AND THE OTHER

4


--------------------------------------------------------------------------------



MATERIAL COLLATERAL, EXCEPT TO THE EXTENT PLEDGOR REASONABLY DETERMINES THAT
SUCH TRADEMARKS DO NOT HAVE ANY MATERIAL ECONOMIC VALUE.  ANY EXPENSES INCURRED
IN CONNECTION WITH SUCH APPLICATIONS AND OTHER ACTIONS SHALL BE BORNE BY
PLEDGOR.  PLEDGOR SHALL NOT ABANDON ANY RIGHT TO FILE A TRADEMARK APPLICATION OR
REGISTRATION FOR ANY TRADEMARK, OR ABANDON ANY SUCH PENDING TRADEMARK
APPLICATION OR REGISTRATION, WITHOUT THE CONSENT OF PLEDGEE, EXCEPT TO THE
EXTENT THAT PLEDGOR REASONABLY DETERMINES THAT THE TRADEMARK COVERED BY SUCH
APPLICATION OR REGISTRATION HAS NO MATERIAL ECONOMIC VALUE.


11.           ENFORCEMENT.  UPON PLEDGOR’S FAILURE TO DO SO AFTER PLEDGEE’S
DEMAND, OR UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, PLEDGEE SHALL HAVE THE RIGHT BUT SHALL IN NO WAY BE OBLIGATED TO BRING
SUIT IN ITS OWN NAME TO ENFORCE THE TRADEMARKS AND FUTURE TRADEMARKS AND ANY
LICENSE THEREUNDER, HAVING MATERIAL ECONOMIC VALUE TO THE PLEDGEE, IN WHICH
EVENT PLEDGOR SHALL AT THE REQUEST OF PLEDGEE DO ANY AND ALL LAWFUL ACTS AND
EXECUTE ANY AND ALL PROPER DOCUMENTS REQUIRED BY PLEDGEE IN AID OF SUCH
ENFORCEMENT AND PLEDGOR SHALL PROMPTLY, UPON DEMAND, REIMBURSE AND INDEMNIFY
PLEDGEE OR ITS AGENTS FOR ALL COSTS AND EXPENSES INCURRED BY PLEDGEE IN THE
EXERCISE OF ITS RIGHTS UNDER THIS SECTION 11.


12.           RELEASE.  AT SUCH TIME AS PLEDGOR SHALL COMPLETELY SATISFY ALL OF
THE NON-CONTINGENT OBLIGATIONS, AND THE FINANCING AGREEMENTS HAVE BEEN
TERMINATED, OTHER THAN UPON ENFORCEMENT OF PLEDGEE’S REMEDIES UNDER THE
FINANCING AGREEMENTS AFTER AN EVENT OF DEFAULT, PLEDGEE WILL, AT PLEDGOR’S SOLE
COST AND EXPENSE, EXECUTE AND DELIVER TO PLEDGOR A RELEASE OR OTHER INSTRUMENT
AS MAY BE NECESSARY OR PROPER TO RELEASE PLEDGOR’S LIEN IN THE COLLATERAL,
SUBJECT TO ANY DISPOSITIONS THEREOF WHICH MAY HAVE BEEN MADE BY PLEDGEE PURSUANT
HERETO AND AS MAY BE NECESSARY TO RECORD SUCH RELEASE WITH THE U.S. PATENTS AND
TRADEMARKS OFFICE, OR EQUIVALENT AUTHORITY.


13.           SEVERABILITY.  IF ANY CLAUSE OR PROVISION OF THIS AGREEMENT SHALL
BE HELD INVALID OR UNENFORCEABLE, IN WHOLE OR IN PART, IN ANY JURISDICTION, SUCH
INVALIDITY OR UNENFORCEABILITY SHALL ATTACH ONLY TO SUCH CLAUSE OR PROVISION, OR
PART THEREOF, IN SUCH JURISDICTION, AND SHALL NOT IN ANY MANNER AFFECT SUCH OR
ANY OTHER CLAUSE OR PROVISION IN ANY OTHER JURISDICTION.


14.           NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON PLEDGOR OR
PLEDGEE UNDER THIS AGREEMENT SHALL BE GIVEN IN THE MANNER PRESCRIBED BY THE
FINANCING AGREEMENTS.


15.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED,
APPLIED, AND ENFORCED IN ACCORDANCE WITH THE FEDERAL LAWS OF THE UNITED STATES
OF AMERICA APPLICABLE TO TRADEMARKS AND THE LAWS OF THE STATE OF NEW YORK,
EXCEPT THAT NO DOCTRINE OF CHOICE OF LAW SHALL BE USED TO APPLY THE LAWS OF ANY
OTHER STATE OR JURISDICTION.  THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY,
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WHICHEVER PLEDGEE MAY ELECT (EXCEPT THAT PLEDGEE SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST PLEDGOR OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH PLEDGEE DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE ITS RIGHTS AGAINST PLEDGOR OR
ITS PROPERTY).  PLEDGOR AND PLEDGEE EACH WAIVES THE RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND ANY

5


--------------------------------------------------------------------------------



RIGHT EITHER MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS, LACK OF
PERSONAL JURISDICTION, OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 15.


16.           COUNTERPARTS, ETC.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER
OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TAKEN
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS AGREEMENT BY TELEFACSIMILE SHALL HAVE THE SAME FORCE AND
EFFECT AS THE DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AGREEMENT. 
ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AGREEMENT BY TELEFACSIMILE
SHALL ALSO DELIVER AN ORIGINAL EXECUTED COUNTERPART, BUT THE FAILURE TO DO SO
SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY OR BINDING EFFECT OF THIS
AGREEMENT.


17.           SUPPLEMENT.  THIS AGREEMENT IS A SUPPLEMENT TO, AND IS HEREBY
INCORPORATED INTO, THE FINANCING AGREEMENTS AND MADE A PART THEREOF.


18.           INTERPRETATION.  TO THE EXTENT THAT ANY COVENANTS SET FORTH IN
SECTION 3 HERETO, OR REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION 2 HERETO
ARE IN DIRECT CONFLICT WITH THE TERMS OF ANY COVENANTS, REPRESENTATIONS OR
WARRANTIES CONTAINED IN THE FINANCING AGREEMENTS, THE TERMS OF THIS AGREEMENT
SHALL CONTROL.  TO THE EXTENT ANY OTHER PROVISIONS OF THIS AGREEMENT ARE IN
DIRECT CONFLICT WITH THE TERMS OF ANY OTHER PROVISIONS OF THE FINANCING
AGREEMENTS, THE TERMS OF THE FINANCING AGREEMENTS SHALL CONTROL.


19.           ACKNOWLEDGMENT AND RESTATEMENT.


(A)           PLEDGOR HEREBY ACKNOWLEDGES, CONFIRMS AND AGREES THAT PLEDGOR IS
INDEBTED TO PLEDGEE AND LENDERS IN RESPECT OF ANY OBLIGATIONS, LIABILITIES OR
INDEBTEDNESS FOR LOANS, ADVANCES AND LETTER OF CREDIT ACCOMMODATIONS TO PLEDGEE
UNDER THE EXISTING LOAN AGREEMENT, THE EXISTING  SECURITY AGREEMENT OR THE OTHER
EXISTING  FINANCING AGREEMENTS, TOGETHER WITH ALL INTEREST ACCRUED AND ACCRUING
THEREON, AND ALL FEES, COSTS, EXPENSES AND OTHER CHARGES RELATING THERETO, ALL
OF WHICH ARE UNCONDITIONALLY OWING BY PLEDGOR TO PLEDGEE WITHOUT OFFSET,
DEFENSE, OR COUNTERCLAIM OF ANY KIND, NATURE OR DESCRIPTION WHATSOEVER. PLEDGOR
HEREBY RATIFIES, ASSENTS, ADOPTS AND AGREES TO PAY ALL OF THE OBLIGATIONS
ARISING BEFORE, ON OR AFTER THE DATE HEREOF.


(B)           PLEDGOR HEREBY ACKNOWLEDGES, CONFIRMS AND AGREES THAT PLEDGEE HAS
AND SHALL CONTINUE TO HAVE, FOR ITSELF AND THE BENEFIT OF LENDERS, VALID,
ENFORCEABLE AND PERFECTED FIRST PRIORITY SECURITY INTERESTS IN AND LIENS UPON
ALL OF THE COLLATERAL HERETOFORE GRANTED TO PLEDGEE PURSUANT TO THE EXISTING 
SECURITY AGREEMENT TO SECURE ALL OF THE OBLIGATIONS SUBJECT ONLY TO LIENS
PERMITTED UNDER THE LOAN AGREEMENT AND THE OTHER FINANCING AGREEMENTS.


(C)           PLEDGOR HEREBY ACKNOWLEDGES, CONFIRMS AND AGREES THAT: (I) THE
EXISTING  SECURITY AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY PLEDGOR AND
IS IN FULL FORCE AND EFFECT AS OF THE DATE HEREOF; (II) THE AGREEMENTS AND
OBLIGATIONS OF PLEDGOR CONTAINED IN THE EXISTING  SECURITY AGREEMENT CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF PLEDGOR ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH THE TERMS THEREOF, AND PLEDGOR HAS NO VALID DEFENSE, OFFSET OR
COUNTERCLAIM TO THE ENFORCEMENT OF SUCH OBLIGATIONS; AND (III) PLEDGEE AND
LENDERS ARE

6


--------------------------------------------------------------------------------



ENTITLED TO ALL OF THE RIGHTS, REMEDIES AND BENEFITS PROVIDED FOR IN THE
EXISTING  SECURITY AGREEMENT.


(D)           EXCEPT AS OTHERWISE STATED IN SECTION 19(B) HEREOF AND IN THIS
SECTION 19(D), AS OF THE DATE HEREOF, THE TERMS, CONDITIONS, AGREEMENTS,
COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THE EXISTING  SECURITY
AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY, AND AS SO AMENDED
AND RESTATED, ARE REPLACED AND SUPERSEDED BY THE TERMS, CONDITIONS AGREEMENTS,
COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, EXCEPT
THAT NOTHING HEREIN SHALL IMPAIR OR ADVERSELY AFFECT THE CONTINUATION OF THE
LIABILITY OF PLEDGOR FOR THE OBLIGATIONS OR THE SECURITY INTERESTS AND LIENS
HERETOFORE GRANTED, PLEDGED OR ASSIGNED TO PLEDGEE FOR ITSELF AND THE BENEFIT OF
LENDERS.  THE AMENDMENT AND RESTATEMENT CONTAINED HEREIN SHALL NOT, IN ANY
MANNER, BE CONSTRUED TO CONSTITUTE PAYMENT OF, OR IMPAIR, LIMIT, CANCEL OR
EXTINGUISH, OR CONSTITUTE A NOVATION IN RESPECT OF, THE INDEBTEDNESS AND OTHER
OBLIGATIONS AND LIABILITIES OF PLEDGOR EVIDENCED BY OR ARISING UNDER THE
EXISTING  SECURITY AGREEMENT AND ANY OF THE OTHER EXISTING  FINANCING AGREEMENTS
TO WHICH PLEDGOR IS A PARTY, AND THE LIENS AND SECURITY INTERESTS SECURING SUCH
INDEBTEDNESS AND OTHER OBLIGATIONS AND LIABILITIES SHALL NOT IN ANY MANNER BE
IMPAIRED, LIMITED, TERMINATED, WAIVED OR RELEASED.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

PLEDGORS

 

 

 

 

 

LERNER NEW YORK, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Ronald W. Ristau

 

Name:

Ronald W. Ristau

 

Title:

President, Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEDGEE

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as

 

Agent

 

 

 

 

 

By:

/s/ Laurence Forte

 

Name:

Laurence Forte

 

Title:

Managing Director

 


--------------------------------------------------------------------------------